Case 20-31476-hdh11 Doc 2342 Filed 05/04/21                    Entered 05/04/21 13:27:30             Page 1 of 3



     Ian T. Peck
     State Bar No. 24013306
     Jarom J. Yates
     State Bar No. 24071134
     Jordan E. Chavez
     State Bar No. 24109883
     David L. Staab
     State Bar No. 24093194
     HAYNES AND BOONE, LLP
     2323 Victory Avenue, Suite 700
     Dallas, TX 75219
     Telephone: 214.651.5000
     Facsimile: 214.651.5940
     Email: ian.peck@haynesboone.com
     Email: jarom.yates@haynesboone.com
     Email: jordan.chavez@haynesboone.com
     Email: david.staab@haynesboone.com

     ATTORNEYS FOR REORGANIZED DEBTORS

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                                   §     Chapter 11
                                                          §
 Tuesday Morning Corporation, et al.,1                    §     Case No. 20-31476-HDH-11
                                                          §
 Reorganized Debtors.                                     §     Jointly Administered


             REORGANIZED DEBTORS’ NOTICE OF RESOLUTION OF CLAIM
            NO. 11101 FILED BY TANNOURJI FAMILY TRUST FOR STORE #972

          PLEASE TAKE NOTICE that the Reorganized Debtors hereby file this Notice of

 Resolution of Claim No. 11101 Filed by TANNOURJI FAMILY TRUST for Store #972 (the “Notice

 of Resolution”) and represent as follows:

          1.      TANNOURJI FAMILY TRUST filed Proof of Claim No. 11101 on 8/27/2020 in

 the amount of $99,568.00.



 1
   The Reorganized Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: Tuesday Morning Corporation (8532) (“TM Corp.”); TMI Holdings, Inc. (6658)
 (“TMI Holdings”); Tuesday Morning, Inc. (2994) (“TMI”); Friday Morning, LLC (3440) (“FM LLC”); Days of the
 Week, Inc. (4231) (“DOTW”); Nights of the Week, Inc. (7141) (“NOTW”); and Tuesday Morning Partners, Ltd.
 (4232) (“TMP”). The location of the Reorganized Debtors’ service address is 6250 LBJ Freeway, Dallas, TX 75240.
Case 20-31476-hdh11 Doc 2342 Filed 05/04/21            Entered 05/04/21 13:27:30       Page 2 of 3




        2.      The Revised Second Amended Joint Plan of Reorganization of Tuesday Morning

 Corporation, et al., Pursuant to Chapter 11 of the Bankruptcy Code (Confirmed Version) (the

 “Plan”) went effective on December 31, 2020.

        3.      Pursuant to Article VII.A of the Plan, the Reorganized Debtors are authorized to

 settle or compromise Disputed Claims. This Notice of Resolution is being filed pursuant to Article

 VII.A of the Plan.

        4.      After reviewing their books and records and engaging in discussions with

 TANNOURJI FAMILY TRUST, the Reorganized Debtors have reached an agreement to resolve

 the TANNOURJI FAMILY TRUST Claim pursuant to which TANNOURJI FAMILY TRUST

 will be granted an Allowed Claim in the amount of $93,968.00, plus interest calculated at the

 federal judgment rate of 0.16% from the Petition Date to actual payment date, in full and final

 satisfaction of all prepetition and pre-effective date claims by TANNOURJI FAMILY TRUST

 against the Debtors and the Reorganized Debtors.
Case 20-31476-hdh11 Doc 2342 Filed 05/04/21      Entered 05/04/21 13:27:30   Page 3 of 3




       DATED this 4th day of May, 2021.

                                          HAYNES AND BOONE, LLP

                                          By: /s/ Jordan E. Chavez
                                          Ian T. Peck
                                          State Bar No. 24013306
                                          Jarom J. Yates
                                          State Bar No. 24071134
                                          Jordan E. Chavez
                                          State Bar No. 24109883
                                          David L. Staab
                                          State Bar No. 24093194
                                          2323 Victory Avenue, Suite 700
                                          Dallas, TX 75219
                                          Telephone: 214.651.5000
                                          Facsimile: 214.651.5940
                                          Email: ian.peck@haynesboone.com
                                          Email: jarom.yates@haynesboone.com
                                          Email: jordan.chavez@haynesboone.com
                                          Email: david.staab@haynesboone.com

                                          ATTORNEYS FOR REORGANIZED DEBTORS

 AGREED:

 TANNOURJI FAMILY TRUST

 By: /s/ Mansour Tannourji
 Mansour Tannourji, Trustee
